EXAMINER'S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Mr. Ronald Nolan (Reg.59271) on February 1, 2022. 
  
The application has been amended as follows: 

In the Claims

    PNG
    media_image1.png
    763
    723
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    847
    671
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    370
    729
    media_image3.png
    Greyscale


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art reference is Yan (CN202760233U).
Yan teaches a glove having a plurality of instances of the impact damper on a dorsal side of the glove.  (See Figure 1A and Paragraphs 0033 - 0034), comprising: a solid convex element formed from a resilient material, the convex element having a zenith cavity formed at its zenith (See Figures 11 – 13 and Paragraph 0033) whereby, upon an impact on the convex element:  the zenith cavity enables resilient outward deformation of the convex element (See Figure 13); and the resilient outward deformation dissipates energy from the impact.  (See Paragraphs 0031 - 0032).
However, Yan does not teach the glove wherein it comprises the wall circumferentially surrounding and spaced from the convex element.  
wherein it comprises the wall circumferentially surrounding and spaced from the convex element.  (See Fig. 1).  Kishihara further teaches a finger protector formed from resilient material: comprising a longitudinally extending digitiform base (See Figures 1 - 4.  In particular, see Fig. 2 and Fig. 4); the base carrying a plurality of instances of the impact damper arranged in spaced- apart relation to one another.  (See Fig. 1 ~ element 3 and Paragraph 0023).
However, it is the examiner’s position that one having ordinary skill in the art would only arrive at Applicant’s claimed invention using improper hindsight reconstruction based on information gleaned from applicant’s specification.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                                                                                                                                                                                                        

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732